UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1197



ROBERT HARLEY GANZE,

                                             Plaintiff - Appellant,

          versus


COMPUTER SCIENCES CORPORATION; KENNETH J.
PURCELL; STEPHEN JOHNSON; MARIO LOPEZ; DARLENE
ADAMS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1623-A)


Submitted:   April 29, 1998                  Decided:   May 15, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Harley Ganze, Appellant Pro Se. Merrell B. Renaud, HAZEL &
THOMAS, P.C., Falls Church, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the dismissal of his action alleging numer-

ous claims challenging the Defendants' withholding of federal in-

come taxes from Appellant's pay. Our review of the record discloses

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Ganze v. Computer Sciences Corp., No. CA-97-1623-A
(E.D. Va. Jan. 9, 1998). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2